USAA EAGLE LOGO (r) USAA EMERGING MARKETS FUND (Fund Shares, Institutional Shares, and Adviser Shares) SUPPLEMENT DATED MAY 29, 2013 TO THE FUND'S PROSPECTUS DATED OCTOBER 1, 2012 AS AMENDED OCTOBER 16, 2012 This Supplement updates certain information contained in the above-dated prospectus for the USAA Emerging Markets Fund (the Fund). Please review this important information carefully. Effective June 1, 2013, Alphonse Chan will be leaving Brandes Investment Partners, LP. and no longer be a portfolio manager on the Fund and, therefore, all references to Mr. Boullet in the Fund's prospectus are hereby deleted. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE. 97800-0513 USAA EAGLE LOGO (r) USAA SCIENCE & TECHNOLOGY FUND (Fund Shares and Adviser Shares) SUPPLEMENT DATED MAY 29, 2013 TO THE FUND'S PROSPECTUS DATED DECEMBER 1, 2012 This Supplement updates certain information contained in the above-dated prospectus for the USAA Science & Technology Fund (the Fund). Please review this important information carefully. Effective immediately Nicolas Boullet is no longer a portfolio manager at Wellington Management Co., LLP and, therefore, all references to Mr. Boullet in the Fund's prospectus are hereby deleted. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE. 97799-0513
